                               UNITED STATES DISTRICT COURT
                                 DISTRICT OF CONNECTICUT


      ONTARIO TEACHERS’ PENSION PLAN
      BOARD, Individually and as Lead Plaintiff              No. 3:17-cv-558 (SRU)
      on behalf of all others similarly situated;
      and

      ANCHORAGE POLICE & FIRE
      RETIREMENT SYSTEM, Individually and
      as Named Plaintiff on behalf of all similarly
      situated bond purchasers,

             Plaintiffs,

             v.

      TEVA PHARMACEUTICAL
      INDUSTRIES LTD.; EREZ VIGODMAN;
      EYAL DESHEH; SIGURDUR
      OLAFSSON; DEBORAH GRIFFIN; and
      TEVA PHARMACEUTICAL FINANCE
      NETHERLANDS III B.V.,

             Defendants.

                              CIVIL CASE MANAGEMENT ORDER

          After consultation with counsel for the parties, I adopt the following Case Management

Order. This plan is also a scheduling order pursuant to Fed. R. Civ. P. 16 and 26(f).

I.        INITIAL DISCLOSURES

          1. Initial disclosures were due to be served by 5 PM Eastern Standard Time on

November 15, 2019.

II.       CONSOLIDATION

          1. The parties shall make submissions regarding the consolidation of this case and the

19 other related actions pending before me no later than December 13, 2019.
III.     JOINDER OF PARTIES, AMENDMENT OF PLEADINGS, AND MOTIONS
         ADDRESSED TO THE PLEADINGS

         1. Plaintiffs are allowed until September 4, 2020 to file motions to join additional parties

and to amend the pleadings. Motions filed after September 4, 2020 will require, in addition to

any other requirements under the applicable rules, a showing of good cause for the delay.

         2. In the event that Plaintiffs move to add additional parties or to amend the complaint,

Defendants are allowed until October 5, 2020 to file motions to join additional parties and/or a

response to any motion to amend the pleadings. Motions filed after October 5, 2020 will require,

in addition to any other requirements under the applicable rules, a showing of good cause for the

delay.

IV.      DISCOVERY

         1. All fact discovery will be completed (not propounded) by February 26, 2021.

         2. Fact depositions will commence as soon as practicable and will be completed by

February 26, 2021.

         3. The parties will designate all trial experts (“Trial Experts”) and serve their reports

pursuant to Fed. R. Civ. P. 26(a)(2) (“Opening Reports”) by March 26, 2021.

         4. The parties will designate all rebuttal trial experts (“Rebuttal Experts”) and serve their

reports pursuant to Fed. R. Civ. P. 26(a)(2) (“Rebuttal Reports”) by May 28, 2021.

         5. Trial Experts shall be deposed by July 2, 2021.

         6. Rebuttal Experts shall be deposed by August 4, 2021.

         7. A damages analysis will be provided by any party who has a claim or counterclaim

for damages by March 26, 2021.

         8. Any rebuttal damages analyses shall be submitted by May 28, 2021.

         9. Counsel will meet and confer to discuss the disclosure and preservation of computer-

                                                   2
based and other electronically stored information (“ESI”) and must have concluded the meet and

confers regarding the preservation, retrieval, and production of ESI (including without limitation

search terms and form of production) by November 15, 2019. Counsel will also meet and confer

regarding the preservation, retrieval, and production of paper and other non-electronic

information, and must have concluded such meet and confers by November 15, 2019.

V.     PRIVILEGE LOGS; ASSERTING PRIVILEGE CLAIMS AFTER PRODUCTION

       1. The creation of privilege logs will be consistent with Fed. R. Civ. P. 26(b)(5)(A),

and the parties will exchange privilege logs on a rolling basis, with the final privilege log to be

served by March 12, 2021.

       2. Consistent with Fed. R. Civ. P. 26(b)(5)(B), if information produced in discovery

is later subject to a claim of privilege or of protection as trial-preparation material, including

information protected by the work-product doctrine, the party making the claim may notify any

party that received the information of the claim and the basis for it. After being notified, a

receiving party must promptly sequester the specified information and any copies it has; must not

use or disclose the information (except to the Court) until the claim is resolved; must take

reasonable steps to retrieve the information if the receiving party disclosed it before being

notified; and may, within fourteen (14) days after sequestering the disclosed information, present

the information to the Court under seal for an order that the claim of privilege or protection does

not apply. The producing party may respond within ten (10) days, and the receiving party may

reply within seven (7) days. The receiving party must preserve the information as privileged

until the claim is resolved.

VI.    CLASS CERTIFICATION

       1. Any motion for class certification and related expert report(s) may be filed no later



                                                   3
than June 19, 2020. Such experts (supporting class certification) shall be deposed no later than

October 9, 2020.

       2. Memoranda in opposition to any motion for class certification and related expert

report(s) may be filed no later than August 7, 2020. Such experts (opposing class certification)

shall be deposed no later than November 6, 2020.

       3. Memoranda in further support of any motion for class certification and any related

expert report(s) may be filed no later than December 4, 2020. Such experts (supplemental

support of class certification) shall be deposed no later than December 18, 2020.

VII.   SUMMARY JUDGMENT MOTIONS

       1. Summary judgment motions, which must comply with Local Rule 56, shall be filed

on or before August 23, 2021.

VIII. JOINT TRIAL MEMORANDUM

       1. The joint trial memorandum required by the Standing Order on Trial Memoranda in

Civil Cases will be filed no later than October 22, 2021, which is 60 days after the deadline for

summary judgment motions. If summary judgment motions are filed, the joint trial

memorandum shall be filed no later than 60 days after the ruling on any summary judgment

motions.

IX.    TRIAL READINESS

       1. The case will be ready for trial 60 days after the filing of the joint trial memorandum,

which will be December 21, 2021, unless summary judgment motions are filed.

X.     DISCOVERY DISPUTES

       1. The following procedures shall apply when resolving discovery disputes between the




                                                 4
parties. Prior to seeking judicial resolution of a discovery dispute, counsel for the parties shall

attempt to confer in good faith in person or by telephone in an effort to resolve the dispute, in

conformity with Fed. R. Civ. P. 37(a)(1). If the parties are unable to resolve the dispute by

meeting and conferring, the disputing party may send a letter brief to the Court, which the Court

will docket. Each letter brief shall not exceed three (3) pages in length, exclusive of any cover

page and exhibits. Such letter briefs must include a representation that the meet-and-confer

process occurred and was unsuccessful and shall outline the nature of the dispute and attach

relevant materials.

XI.    DATE CALCULATION AND MOTIONS FOR EXTENSION OF TIME

       1. If any of the dates set forth herein fall on a weekend, holiday, or a day on which the

Court is closed, the following business day shall substitute as the operative date.

       2. Any motions for extension of time: (i) must comply with the requirements of Local

Rule 7(b), (ii) shall not be granted by the mere agreement of counsel, (ii) will be granted only for

good cause even when the parties are in agreement to such motion, and (iv) will be looked upon

with disfavor. Absent an agreement by the parties to a motion for extension of time, the motion

will be granted only under the most compelling circumstances.

XII.   PRETRIAL SCHEDULE

       1. The following table provides the Pretrial Schedule as set forth in this Order:




                                                  5
                              EVENT                                         DEADLINE

Initial Disclosures                                                November 15, 2019

Meet and confers re: ESI and other documents                       November 15, 2019

Consolidation submissions filed                                    December 13, 2019
Motions for class certification and related expert reports filed   June 19, 2020
Opposition to motions for class certification and related expert August 7, 2020
reports filed
Plaintiffs’ motions to join additional parties and to amend the    September 4, 2020
pleadings
Defendants’ motions to join additional parties and to respond      October 5, 2020
to any motion to amend the pleadings
Depositions of experts supporting class certification              October 9, 2020
completed
Depositions of experts opposing class certifications completed November 6, 2020
Reply in support of class certification and related expert         December 4, 2020
reports filed
Depositions of experts providing supplemental support for          December 18, 2020
class certification completed
Fact discovery completed                                           February 26, 2021
Fact depositions completed                                         February 26, 2021
Final privilege log served                                         March 12, 2021
Trial expert reports served                                        March 26, 2021
Damages analyses served                                            March 26, 2021
Rebuttal expert reports served                                     May 28, 2021
Rebuttal damages analyses served                                   May 28, 2021
Trial expert depositions completed                                 July 2, 2021
Rebuttal expert depositions completed                              August 4, 2021
Motions for Summary Judgment filed                                 August 23, 2021
Joint trial memorandum filed                                       October 22, 2021 (or later)
Trial readiness                                                    December 21, 2021 (or later)




                                                  6
       So ordered.


Dated at Bridgeport, Connecticut, this 18th day of November 2019.


                                                         /s/ STEFAN R. UNDERHILL
                                                         Stefan R. Underhill
                                                         United States District Judge




                                              7
